REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to an image capture device capturing overlapping images by displaying an adjustable bar for a desired panoramic sweep angle.

Prior art for was found for the claims as follows:
Re. Claim 5,
Yoshizumi (US 2011/0181690 A1) discloses the following limitations: 
An image capture device (1) comprising:
a processor (27) which executes one or more code instructions to cause: (Yoshizumi: Figs. 1b, 7, 12; [0079], [0103], [0128], [0129], [0136], [0246], [0298]; A processor 27 executes code based on user input through a user interface 33a indicating a desired sweep angle (i.e., 330°) and setting a set sweep angle (i.e., 330°) of the image capture device 1 prior to image capture.);
and based at least in part on the set sweep angle, capturing overlapping images corresponding to the set sweep angle (Yoshizumi: Figs. 1b, 7, 11, 12; [0079], [0103], [0128], [0129], [0136], [0242]-[0246], [0298]; Based on the set sweep angle, a panoramic imaging mode will capture overlapping images as seen in figure 11 corresponding to the set sweep angle.).
	Sento (US 2013/0033566 A1) discloses a bar (301) adjusting a sweep angle in the horizontal direction for selecting a desired sweep angle (Sento: Fig. 3; [0082], [0083], [0087]-[0089]; A user can adjust the imaging range in the horizontal (i.e., width) angle that indicates the desired sweep angle 302.).

Claim 15 recites analogous limitations to claim 5 above.
 
Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 5, 15] “… displaying a bar of adjustable width and height for selecting a desired horizontal sweep angle …” This feature is not found or suggested in the prior art.
Claims 5-17, 19-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-15-2021